UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6131


CHARLES LORENZO BUTLER,

                Petitioner - Appellant,

          v.

GREGORY HOLLOWAY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00243-LO-TRJ)


Submitted:   May 28, 2015                 Decided:    June 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Charles Lorenzo Butler, Appellant Pro Se.        Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Lorenzo Butler seeks to appeal the district court’s

order    dismissing   his   28    U.S.C.    § 2254   (2012)    petition.        We

remand   for   consideration      of   whether   reopening     of   the    appeal

period is merited.

     Parties    are   accorded     30    days    after   the   entry      of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

November 3, 2014.     At the earliest, Butler filed his “Motion for

Stay,” construed as a notice of appeal, on January 21, 2015. *

Butler’s notice of appeal is clearly untimely.                 However, under

Fed. R. App. P. 4(a)(6), the district court may reopen the time

to file an appeal if:            (1) the moving party did not receive

notice of entry of judgment within 21 days after entry; (2) the

motion is filed within 180 days of entry of judgment or within

     *
       The pleading is dated January 21, 2015. For the purpose
of this appeal, we assume that this is the earliest date it
could have been properly delivered to prison officials for
mailing to the court.    Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266, 270 (1988).



                                        2
14   days    of   receiving     notice     from    the   court,    whichever   is

earlier; and (3) no party would be prejudiced.

     In his notice of appeal, Butler stated that he did not

receive     notice   of   the   district      court’s    order    dismissing   his

action until January 20, 2015, when he received a response from

the district court with regard to his inquiry as to the status

of his case.      Accordingly, we remand for the limited purpose of

permitting     the   district    court       to   determine   whether   Butler’s

notice of appeal should be construed as a motion to reopen the

appeal period, and if so, whether reopening is merited.                        The

record, as supplemented, will then be returned to this court for

further consideration.



                                                                        REMANDED




                                         3